Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
	This action is in response to the papers filed on September 15, 2022. Claims 1, 3, 9-11, 13-21, 24-26, 30-31, 33-39, 41, 44, 46, 48-49, 57, 59-60, 62-67 and 69-70 are currently pending. Claim 1 has been amended by Applicants’ amendment filed on September 15, 2022. No claims were canceled or newly added.
Applicants’ election without traverse of Group I, in the response filed on 1/8/2019, said Group I directed to a non-naturally occurring or engineered vector system and a host cell or progeny thereof comprising said non-naturally occurring or engineered vector system, claims 1-4, 9-11, 13, 16, 35-41, 44, 46, 48, 49-51, 54-57, 59, 60, 62-68 (claims 2, 4, 40, 50, 51, 54-56 and 68 now canceled), was previously acknowledged. 
In addition, Applicants’ election of the following species was previously acknowledged: 
Regarding claim 41, Applicant elects “at least one or more nuclear localization signal (NLS) domains;”
Regarding claim 49, Applicant elects “methylase activity;” 
Regarding claim 50 (now canceled), Applicant elects “at least one or more heterologous functional domains is at or near the amino-terminus of the RNA-targeting Cas protein;”
Regarding claim 51 (now canceled), Applicant elects “one or more heterologous functional domains are fused to the RNA-targeting Cas protein;”  
Regarding claim 54 (now canceled), Applicant elects “Streptococcus;”
Regarding claim 55 (now canceled), Applicant elects Francisella novicida for the first RNA-targeting Cas protein ortholog; and
	Regarding claim 56 (now canceled), Applicant elects Streptococcus for the second RNA-targeting Cas protein ortholog.
Claims 14, 15, 17-21, 24-26, 30, 31,  33-34, 44, 46 and 48 were previously  withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Note that claims 44, 46 and 48 which depend from claim 41 and are directed to a transcriptional activation domain, a transcriptional repression domain, and a nuclease domain, respectively, were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected species, there being no allowable generic or linking claim. The requirement for restriction among Groups I-V was previously made FINAL.

Therefore, claims 1, 3, 9-11, 13, 16, 35-39, 41, 49, 57, 59-60, 62-67 and 69-70 are currently under examination to which the following grounds of rejection are applicable.
Priority
This application is a continuation in par of PCT/ US2015/067151 12/21/2015 filed on December 21, 2015. Applicants’ claim for the benefit of a prior-filed application parent provisional applications 62/096,324 filed 12/23/2014, 62/098,059 filed 12/30/2014, 62/181,641 filed 06/18/2015 and 62/181,667 filed 06/18/2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Claim 1 has been amended to recite: “and (ii) one or more heterologous functional domains positioned at one or more of the Rec 1 domain, Rec2 domain, HNH domain, or PI domain,”. Support for this limitation is found at paragraph [0066] of the published application: 

“Due to crystal structure experiments on SpCas9, the Applicant has identified that positioning the functional domain in the Rec1 domain, the Rec2 domain, the HNH domain, or the PI domain of the Francisella novicida Cas9 protein or any ortholog corresponding to these domains is advantageous.”

It was previously noted that provisional application 62/098,059 filed 12/30/2014 states at paragraphs [0050] and [0008]: 
[0050] “Due to crystal structure experiments on SpCas9, the Applicant has identified that
positioning the functional domain in the Recl domain, the Rec2 domain, the HNH domain, or the Pi domain of the Francisetla novicida Cas9 protein or any ortholog corresponding to these domains is advantageous. Positioning of the functional domains to the Recl domain or the Rec2 domain, of the protein or any ortholog corresponding to these domains, in some instances may be preferred. Positioning of the functional domains to the Recl domain at position 553, Recl domain at 575, the Rec2 domain at any position of 175-306 or replacement thereof, the HNH domain at any position of 715-901 or replacement thereof, or the PI domain at position 1153 of the Francisella novicida protein or any ortholog corresponding to these domains, in some instances may be preferred. Fok 1 functional domain may be attached at the N terminus. When more than one functional domain is included, the functional domains may be the same or different.” 

[0008] “wherein the RNA-targeting Cas protein and the RNA-targeting guide RNA do not naturally occur together”


It was also previously noted that the Specification does not provide a sequence alignment of bacterial Francisella novicida Cas protein and Streptococcus pyogenes Cas9 protein such that one of ordinary skill in the art would have identified how the amino acid position 571 of the Recl domain of SpCas9 corresponds with the Recl domain of FnCas, for example.

Response to arguments
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 35-39 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. This rejection has been modified as necessitated by amendment of the claims in the response filed 09/15/2022. 
Claim 35 is indefinite in its recitation of “wherein one or more amino acid residues of the FnCas protein are modified”. Claim 1 now requires that “one or more heterologous functional domains positioned at one or more of the Rec 1 domain, Rec2 domain, HNH domain, or PI domain” of the FnCas or ortholog, homolog. or fragment thereof. Thus, it is unclear whether the claimed modifications of claim 35 refer to modification resulting from positioning the claimed one or more heterologous functional domains at one or more of the Rec 1 domain, Rec2 domain, HNH domain, or PI domain of the FnCas or other modifications of the one or more amino acid residues of the FnCas protein. As such the metes and bounds of the claim are indefinite. 
Claims 36-39 are indefinite insofar as they depend directly or indirectly from claim 35.
***
It was previously noted that post-filing art of Hirano et al. (Cell 164, 950-961, February 25, 2016; of record), discloses the amino acid sequence Francisella novicida Cas9 of 1629 amino acids, wherein the REC2 domain is inserted into the REC1 domain, and the REC1 and REC3 domains are connected by a linker loop (referred to as the REC1–REC3 linker). See also Weiss et al., WO2014113493-A1; publication date 24-JUL-2014; see Score search results for SEQ ID NO: 1 corresponding to the Francisella novicida U112 cas9 protein of 1628 aa. 

    PNG
    media_image1.png
    164
    653
    media_image1.png
    Greyscale

However, the claimed Recl domain at amino acid position 553 or 571 disclosed in paragraph [0066] of the published application, for example, does not appear to correspond to the Rec1 amino acid domain defined in Figure 1A of Hirano et al. Instead, Hirano’s Rec1 domain comprises the amino acids 83-112 and 307-449 in a 5' to 3' orientation. Thus, amino acid position 553 or 571 appears to belong to Hirano’s REC3. Likewise, the claimed the HNH domain 715-901 disclosed in paragraph [0066] of the published application does not appears to be included within Hirano’s NHN l domain (e.g, amino acid positions 932-1070).
Furthermore, the amino acid length of Streptococcus pyogenes Cas9 and Francisella novicida Cas protein is different according to the teachings of Weiss et al . See Figure 6 of Weiss et al., (US Pub 2015/0353905). Accordingly, it was previously noted that the PI domain at position 1153 of the Francisella novicida Cas9 protein does not correspond with the same amino acid position in Streptococcus pyogenes Cas9.

    PNG
    media_image2.png
    274
    579
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112- First paragraph- 
Claims 1, 3, 9-11, 13, 16, 35-39, 41, 49, 57, 59-60, 62-67 and 69-70 remain rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection has been modified as necessitated by amendment of the claims in the response filed 09/15/2022. 
Claim 1 has been amended to recite: “and (ii) one or more heterologous functional domains positioned at one or more of the Rec 1 domain, Rec2 domain, HNH domain, or PI domain,”. The Specification teaches in relation to positioning the functional domain  in the Rec1 domain, the Rec2 domain, the HNH domain, or the PI domain of the Francisella novicida Cas9 protein or any ortholog corresponding to these domains is that they some positions that have advantages. Paragraph [0066] states:
“Due to crystal structure experiments on SpCas9, the Applicant has identified that positioning the functional domain in the Rec1 domain, the Rec2 domain, the HNH domain, or the PI domain of the Francisella novicida Cas9 protein or any ortholog corresponding to these domains is advantageous. Positioning of the functional domains to the Rec1 domain or the Rec2 domain, of the protein or any ortholog corresponding to these domains, in some instances may be preferred. Positioning of the functional domains to the Rec1 domain at position 553, Rec1 domain at 575, the Rec2 domain at any position of 175-306 or replacement thereof, the HNH domain at any position of 715-901 or replacement thereof, or the PI domain at position 1153 of the Francisella novicida protein or any ortholog corresponding to these domains, in some instances may be preferred.” 


Additionally, in relation to specific mutations of the SpCas9 and FnCas, the specification states at paragraph [0037]:
“mutations of the CRISPR enzyme, when the enzyme is not SpCas9 corresponding to residues at positions 10, 762, 840, 854, 863 and/or 986 of Francisella novicida (which may be ascertained for instance by standard sequence comparison tools)…. .at least two or more mutations is as to D10, E762, H840, N854, N863, or D986 according to SpCas9  protein, e.g., D10A, E762A, H840A, N854A, N863A and/or D986A as to SpCas9, or N580 according to SaCas9, e.g., N580A as to SaCas9, or any corresponding mutation(s) in a Cas9 of an ortholog to Sp or Sa, or the CRISPR enzyme comprises at least one mutation wherein at least H840 or N863A as to Sp Cas9 or N580A as to Sa Cas9 is mutated; e.g., wherein the CRISPR enzyme comprises H840A, or D10A and H840A, or D10A and N863A, according to SpCas9 protein, or any corresponding mutation(s) in a Cas9 of an ortholog to Sp protein or Sa protein.”


Though the Specification discloses positioning the functional domain in the Rec1 domain, the Rec2 domain, the HNH domain, or the PI domain of the Francisella novicida Cas9 protein, the Specification does not provide any additional domains Rec1, Rec 2, HNH and PI of FnCas for positioning one or more functional domains. There is not structure/function correlation for the location of functional domains at any position of the Rec 1 domain, Rec2 domain, HNH domain, or PI domain of FnCas.
Before the effective filing date of the claimed invention, Xie et al., (US Pub 2017/0233703, filing priority May 21, 2015) illustrates in Figure 1 a schematic representation of the Streptococcus pyogenes Cas9 (SpCas9) protein that usually consists of a recognition lobe and a nuclease lobe. The recognition lobe contains a bridge helix at residues 60-93 (103), a REC1 domain at residues 94-179 and 308-713 (105, 109) and a REC2 domain at residues 180-307 (107), while the nuclease lobe includes a RuvC domain at residues 1-59, 718-769, and 909-1098 (101,117,121), a HNH domain at residues 775-908 (119) and a PAM-interacting (PI) domain at residues 1099-1368 (125).


    PNG
    media_image3.png
    220
    751
    media_image3.png
    Greyscale



However, Xie et al., does not teach that one or more heterologous functional domains can be positioned at  one or more of the Rec 1 domain, Rec2 domain, HNH domain, or PI domain of the Streptococcus pyogenes Cas9 (SpCas9) protein. Xie et al., does not teach that these domains correspond to the Francisella novicida Cas9 protein (FnCas) nor identifies the advantage of positioning functional domains at one or more of the Rec 1 domain, Rec2 domain, HNH domain, or PI domain of FnCas. 
Therefore, it is clear that such positioning of one or more heterologous functional domains at one or more of the Rec 1 domain, Rec2 domain, HNH domain, or PI domain are not conventional in the art and it is incumbent upon the application to describe the domains of Rec1, Rec 2, HNH and PI of the invention such that the skilled artisan would recognize that applicant was in possession of the invention at the time of filing.
                                        Claim Rejections - 35 USC § 103
The scope of claim 1 has been narrowed to recite: “(i) a Francisella novicida Cas protein (FnCas) or ortholog, homolog or fragment thereof that comprises a Rec I domain, Rec2 domain, HNH domain and PAM Interacting (PI) domain, and targets RNA, and (ii) one or more heterologous functional domains at one or more of the Rec 1 domain, Rec2 domain, HNH domain, or PI domain”. Thus, the scope of the domains to position one or more functional domains has been broaden to any position of the Rec I domain, Rec2 domain, HNH domain or PAM Interacting (PI) domain.
Claims 1, 3, 9-10, 13, 16, 35-39, 49, 62, 65-67 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Weiss et al., (US Pub 2015/0353905; effective filing date January 16, 2013; of record) in view of Nishimasu et al., (February 2014; Cell, pp. 935-949). This rejection has been modified as necessitated by amendment of the claims in the response filed 09/15/2022. 
Regarding claim 1, Weiss discloses recombinant nucleic acids, cloning vectors, and recombinant cells containing the same vectors configured to express a Cas9-nucleic acid complex that targets viral or pathogenic nucleic acids or RNA associated with oncogenes comprising:
In relation to the first regulatory element in claim 1.a), Weiss et al., teaches  a first recombinant vector encoding an RNA, wherein the RNA comprises a bacterial derived scaRNA sequence, and a third sequence encoding an third RNA in operable combination with promoter sequences (e.g., an associated trans-activating CRISPR RNA (tracrRNA)), wherein a portion of the sequence encoding the third RNA hybridizes to the scarRNA, and wherein a second portion of the sequence encoding the third RNA hybridizes to a target sequence (paragraph [0022]). Figure 1A of Weiss illustrates a schematic of the F. novicida type II CRISPR/Cas locus, containing cas9, cas1, cas2 and cas4, as well as the crRNA array (repeats indicated by vertical red lines), tracrRNA, scaRNA , and predicted promoters (black arrows) (paragraph [0049] of the published application]).

    PNG
    media_image4.png
    77
    492
    media_image4.png
    Greyscale

Weiss states, “The locus contains Cas1, Cas2, and Cas4, all predicted to be involved in adaptive resistance by acquiring new targeting crRNAs as well as a predicted trans-activating RNA (tracrRNA), an accessory small RNA necessary for crRNA activity. It also contains a unique small RNA previously undescribed in a CRISPR locus, distinct from the crRNAs and tracrRNA, referred to herein as Small CRISPR-CAS-associated RNA (scaRNA)(FIG. 1A)”. (paragraph [0118] of the published application]). Moreover, Weiss et al., states, “The sequences of the tracrRNA and scaRNA were analyzed and it was determined that the tracrRNA could hybridize to a degenerate repeat region in the scaRNA (FIG. 2d), similar to the interaction between the tracrRNA and the repeat region of a crRNA, which is necessary for targeting DNA.” (paragraph [0178]; Fig. 2A). Figures 2D of Weiss shows a schematic representing predicted hybridization between tracrRNA (green) and scaRNA (beige), and scaRNA and gene FTN__1103 (purple) (paragraph [0055] of the published application]). Note that F. novicida gene FTN_0757 is involved in the repression of bacterial lipoproteins (BLPs) (FTN_1103) (paragraph [0177] of the published application]).

    PNG
    media_image5.png
    113
    394
    media_image5.png
    Greyscale

Furthermore, Weiss exemplifies targeting of  Human hepatocellular carcinoma cells (Huh7.5 cells) with “the indicated plasmid constructs containing Cas9, the HCV 5' and 3' targeting rgRNAs”, following  by transfection with HCV (paragraph [0187]; Figure 9A). Weiss states, “Targeting rgRNA interacting with the portion of the indicated portion of the HCV genome, either 5' UTR (A) or the 3' UTR (B) is illustrated in FIG. 9.” (paragraph [0185]), falling within the scope of “ wherein the RNA-targeting guide RNA” and “FnCas protein do not naturally occur together” since the rgRNA interact with portion of the HCV genome (paragraph [0185]).  

    PNG
    media_image6.png
    142
    432
    media_image6.png
    Greyscale
 In relation to the first regulatory element in claim 1.b), Weiss discloses a second recombinant nucleic acid comprising a F. novicida Cas9 gene encoding a Cas protein, wherein said Cas9 comprising “ five endonuclease domains (RuvC-I-RuvC-IV,  HNH) and the ARM (arginine-rich motif)” (paragraph [0052]; Fig. 2B). 
Moreover, Weiss teaches at paragraph [0176] “Cas9 proteins contain four RuvC endonuclease domains (RuvC-I through RuvC-IV), as well as an HNH endonuclease domain (FIG. 6). While RuvC-I and the HNH are known to be necessary for degradation of target DNA, the functions of the other domains were unknown…. Surprisingly, RuvC-I and HNH catalytic mutants maintained wild-type ability to repress FTN--1103, demonstrating that Cas9-mediated repression of FTN--1103  does not require these domains, and differentiating this process from the targeting of DNA. While RuvC-II point mutants also had wild-type levels of FTN--1103 transcript (FIG. 2b).”  (paragraph [0176] of the published application).  Furthermore, constructed strains containing point mutations within the  RuvC-I 
    PNG
    media_image7.png
    396
    505
    media_image7.png
    Greyscale
through RuvC-IV and HNH domains maintained wild-type levels of FTN_1103 (figure 2C) indicating that none of the  RuvC-I through RuvC-IV and HNH domains were required for the ability of Cas9 to repress FTN_1103. 

    PNG
    media_image8.png
    784
    577
    media_image8.png
    Greyscale
Weiss’ Fig. 6 provides a sequence alignment of bacterial Francisella novicida and Streptococcus pyogenes Cas9 arginine-rich, ruvC-III, and RuvC-IV motifs. Thus, Weiss’ teachings provide support for RuvC-I and HNH catalytic mutants lacking conserved residues such as D876 (RuvC-III) , H1162 (RuvC-IV) and D1165 (RuvC-IV) of F. novicida Cas9 able to maintain wild-type ability to repress FTN—1103.  Weiss et al., further teaches a  Human Codon Optimized Francisella novicida Cas9 (gene locus FTN_0757) (SEQ ID NO: 9) (paragraph [0184]).  In preferred embodiments, Weiss teaches a strain encoding Cas9-FLAG or Cas:R59A-FLAG, “Cas9 from a strain expressing a FLAG-tagged version of this protein” for immunoprecipitation of Cas  (paragraphs [0056]-[0057]; [0178]); additionally, Weiss discloses an engineered vector system comprising the open reading frame for an HA epitope tagged human codon optimized F. novicida Cas9 (FnCas9), driven by the CMV promoter (paragraph [0184]), falling within the scope of a Cas protein comprising a PI domain, RuvC-I, RuvC-III or  HNH and  “one or more heterologous functional domains” as recited in claim 1.  b) (i) and (ii). 
Though Weiss et al., provides (i) an alignment of the bacterial Arginine-Rich Motif,   RuvC-III and RuvC-IV of Francisella novicida Cas9 and Streptococcus pyogenes Cas9, (ii) tagged functional domains to Cas9 and (ii) non-functional RuvC-I through RuvC-IV and HNH domains for the ability of FnCas9 to repress FTN_1103, Weiss does not teach positioning one or more heterologous functional domains (e.g., FLAG protein or HA epitope) to the HNH, the Rec1 domain, the Rec2 domain, or PI domain of Francisella novicida Cas9. 

    PNG
    media_image9.png
    66
    548
    media_image9.png
    Greyscale
Before the effective filing date of the claimed invention, Nishimasu et al., discloses the crystal structure of Streptococcus pyogenes Cas9 complex with Guide RNA and Target DNA, wherein the structure revealed a bilobed architecture composed of target recognition and nuclease lobes, accommodating the sgRNA: DNA heteroduplex in a positively charged groove at their interface (abstract). Nishimasu et al., illustrates in Figure 1A that “Cas9 consists of two lobes: a recognition (REC) lobe and a nuclease (NUC) lobe. The REC lobe can be divided into three regions, a long a helix referred to as the bridge helix (residues 60–93), the REC1 (residues 94–179 and 308–713) domain, and the REC2 (residues 180–307) domain… The negatively charged sgRNA :target DNA heteroduplex is accommodated in a positively charged groove at the interface between the REC and NUC lobe” (page 937; col. 2, 2nd full paragraph ). Nishimasu et al., that in the crystal structure the REC2 domain does not contact the bound guide: target heteroduplex and hypothesizes that mutations in the REC2 would be tolerated. In fact, 
    PNG
    media_image10.png
    187
    550
    media_image10.png
    Greyscale
Nishimasu  et al., generate a Cas9 mutant lacking the REC2 domain (D175–307) which retained about 50% of the wild-type Cas9 activity, indicating that  the REC2 domain is not critical for DNA cleavage. In contrast, “the deletion of either the repeat-interacting region (D97–150) or the anti-repeat-interacting region (D312–409) of the REC1 domain abolished the DNA cleavage activity (Figure 2B), indicating that the recognition of the repeat:anti-repeat duplex by the REC1 domain is critical for the Cas9” (page 938; col. 2, 2nd full paragraph). 
In view of bacterial F. novicida Cas9  and S. pyogenes Cas9 sequence homology and conserved arginine-rich , ruvC-III, and RuvC-IV motifs, as explicitly disclosed by Weiss et al. (see Fig. 6), Weiss’ discovery that RuvC-I through RuvC-IV and HNH catalytic point mutants of F. novicida Cas9 maintained wild-type ability to repress FTN--1103, and Nishimasu’ s benefits of deleting  Rec2 domain (D175–307) of S. pyogenes Cas9 and still retaining at least 50% wild type S. pyogenes Cas9 activity, it would have been obvious for one of ordinary skill in the art, with the aim of retaining the catalytic activity of F. novicida Cas9  for DNA cleavage, to position one or more heterologous functional domains to F. novicida Cas9 domain homologous  to Nishimasu’ s REC2 domain (D175–307), particularly because Nishimasu evidences that deletion of the  Rec2 domain (D175–307) of S. pyogenes Cas9 retain at least 50% S. pyogenes Cas9 activity. The positioning of one or more heterologous functional domains within the Rec 1 domain, Rec2 domain, HNH domain, or PI domain of F. novicida Cas9 is nothing more than standard molecular biology techniques well-known in the art.
Claims 3, 9-10, 13, 16, 35-39, 49, 62, 65-67 remain for the reasons set forth in the paragraphs above and the reasons already of record as set forth at pages 17-19 of the nonfinal office action filed on June 15, 2022.
Response to Applicants’ Arguments as they apply to rejection of claims 1, 3, 9-10, 13, 16, 35-39, 49, 62, 65-67 under 35 USC § 103
At pages 11-13 of the remarks filed on 9/15/2022, Applicants essentially argue that: 1) “Weiss does not teach, suggest, or imply an FnCas comprising one or more heterologous functional domains because the disclosed FLAG-tag and HA-tag are not functional domains as contemplated by the specification of the instant application” 2) “The specification describes "functional domains" within the context of biologically relevant activity such as, for example, nucleic acid modification (e.g., methylation, histone modification, RNA cleavage, DNA cleavage, etc.), modulation of expression (e.g., transcription activation and repression, translation activation and repression, etc.), and nuclear localization. See para. [0048]-[0049], [0051 ]-[0052], [0054]. FLAG-tags and HA-tags do not exhibit any of these kinds of biologically relevant activity and instead are used for purposes of immunoprecipitation and protein purification.” 3) “The mutations disclosed in Weiss were performed for purposes of characterizing Cas9 and identifying which domains were involved in the repression of FTN_ll03….Similarly, the Rec2 deletion in Nishimasu was made to determine whether truncations in the REC lobe could be tolerated and whether such truncations could facilitate packaging of Cas9 into size constrained viral vectors for in vivo and therapeutic applications. See Nishimasu at 938, 947. Neither reference teaches, suggests, or provides a motivation to position functional domains in Cas9 domains cited in the instant application.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2), The term " one or more heterologous functional domains " is not defined by the claim”. The specification does not provide any closed definition as to what is meant by “one or more heterologous functional domains”. Although it is acknowledged the specification discloses some functional domains such as nuclear localization signal (NLS) (paragraph [0073]), VP64,  a KRAB domain or a SID domain, Fok1 (paragraph [0074]),  positioned at or near the amino-terminus of the RNA-targeting Cas protein and/or at or near the carboxy-terminus of the RNA-targeting Cas protein (paragraph [0076]), these are merely exemplary and non-limiting. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite any specific heterologous domains as  taught in the specification. Further, the scope of claim 1 includes positioning one or more heterologous functionally domains at a Rec2 domain of a FnCas. Because of Weiss teachings on  sequence homology of F. novicida Cas9 and S. pyogenes Cas9 at the arginine-rich, ruvC-III, and RuvC-IV motifs, and Nishimasu’ s teachings on deletion of REC2 amino acid residues D175–307 of S. pyogenes Cas9 retaining at least 50% S. pyogenes Cas9 activity, it would have been obvious to locate one or more functional domains to the REC2 domain (D175–307) of F. novicida Cas9  and still retain 50% F. novicida Cas9  activity. Thus, the combination of Weiss and Nishimasu renders obvious the instant claim with respect to one or more heterologous functional domains positioned at one or more of the Rec 1 domain, Rec2 domain, HNH domain, or PI domain of FnCas. 
Regarding 3), the fact that Weiss constructs F. novicida strains containing point mutations within the  RuvC-I through RuvC-IV and HNH domains which maintained wild-type levels of FTN_1103 (figure 2C) indicating that none of the  RuvC-I through RuvC-IV and HNH domains were required for the ability of Cas9 to repress FTN_1103 is not disputed. However, the examiner has provided a rational and predictable scheme for positioning one or more heterologous functional domains at the REC2 amino acid residues D175–307 of F. novicida Cas9 with an expectation of obtaining the desired biological function, e.g, retaining the catalytic activity of F. novicida Cas9 for DNA cleavage. Further, the applicant is on record as stating that the ordinary artisan would have had no reason to expect positioning one or more heterologous domains to the amino acid positions to the Rec1 domain at position 553, Rec1 domain at 575, he Rec2 domain at any position of 175-306 or replacement thereof, the HNH domain at any position of 715-901 or replacement thereof, or the PI domain at position 1153 of the Francisella novicida protein (See page 11 of Applicants’ remarks filed on 2/28/2022). However, the instant claims as written do not require any specific amino acid positions for insertion of an heterologous domain. 
****
Claims 11, 41, 63-64 and  70 remain rejected under 35 U.S.C. 103(a) as being unpatentable over  Weiss et al., (US Pub 2015/0353905; effective filing date January 16, 2013; of record) in view of Nishimasu et al., (February 2014; Cell, pp. 935-949), as applied to claims 1 and 16 above, and further in view of Chu et al., (Nature biotechnology ; May 2015; pp 543-549) and Gregory et al (US Pub. 20150329875; date of filing May 13; 2014). 
Applicants have not submitted new arguments to rebut rejection of claims under 35 USC § 103 made in the Office Action filed on 4/21/2020. Therefore claims 11, 41, 63-64 and  70 remain rejected under 35 U.S.C. 103(a)aa for the reasons of record as stated at pages 14-17 of the office action filed on 4/21/2020 and the reasons set forth in the paragraphs above.
****
Claims 57 and  59-60 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Weiss et al., (US Pub 2015/0353905; effective filing date January 16, 2013) in view of Nishimasu et al., (February 2014; Cell, pp. 935-949), as applied to claims 1 and 16 above, and further  view of Doudna et al (US Pub 2018/0044700; effective filing priority September 2, 2014) and Garneau et al (Nature 2010; pp. 67-71) for the reasons of record as stated at pages 17-18 of the office action filed on 4/21/2020 and the reasons set forth in the paragraphs above.
****
Claim 69  remains rejected under 35 U.S.C. 103(a) as being unpatentable over Weiss et al., (US Pub 2015/0353905; effective filing date January 16, 2013) n view of Nishimasu et al., (February 2014; Cell, pp. 935-949), as applied to claim 1 above, and further  in view of Mali et al., (2013 Nature Biotechnology ; pp 833-840) for the reasons of record as stated at pages 18-19 of the office action filed on 4/21/2020 and the reasons set forth in the paragraphs above.

Conclusion
Claims 1, 3, 9-11, 13, 16, 35-39, 41, 49, 57, 59-60, 62-67 and 69-70 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633